FILED
                            NOT FOR PUBLICATION                              DEC 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10186

               Plaintiff - Appellee,              D.C. No. 2:08-cr-00932-DGC

  v.
                                                  MEMORANDUM *
JULIO CESAR FELICIANO, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Julio Cesar Feliciano, Jr. appeals from his jury-trial convictions for armed

bank robbery and use of a firearm. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Feliciano contends that his counsel rendered ineffective assistance because

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
he admitted Feliciano’s guilt to a count that exposed him to a possible life

sentence. We decline to review this claim on direct appeal because the record is

insufficiently developed and the legal representation was not so inadequate that it

obviously denied Feliciano his Sixth Amendment right to counsel. See United

States v. Daychild, 357 F.3d 1082, 1095 (9th Cir. 2004). Accordingly, we affirm

the district court’s judgment without prejudice to Feliciano raising this issue in a

collateral attack on the conviction pursuant to 28 U.S.C. § 2255.

      AFFIRMED.




                                           2                                    10-10186